         Case 5:20-cv-01438-DAE Document 14 Filed 04/13/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MARIA VELOZ,                                    §
                                                §
                  Plaintiff,                    §                SA-20-CV-01438-DAE
                                                §
vs.                                             §
                                                §
ALLSTATE FIRE AND CASUALTY                      §
INSURANCE COMPANY,                              §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Opposed Motion for

Leave to File Affidavits Concerning Cost and Necessity of Services under Texas Civil Practice

and Remedies Code § 18.001 [#12]. The motion was referred to the undersigned for disposition,

and the undersigned has authority to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A).

       By her motion, Plaintiff asks the Court to grant her leave to file affidavits concerning the

reasonableness of costs and necessity of medical care and expenses under Section 18.001 of the

Texas Civil Practice and Remedies Code. Plaintiff’s certificate of conference indicates that the

motion is opposed. According to this Court’s Local Rules, Defendant’s response in opposition to

the motion was due on or before April 8, 2021. See W.D. Tex. Loc. R. CV-7(e)(2) (responses to

nondispositive motions due within seven days of motion’s filing).

       To date, Defendant has not filed a response opposing the relief requested in Plaintiff’s

motion. This Court’s Local Rules indicate that if there is no response filed within the time

period prescribed by Rule 7, this Court may grant the motion as unopposed. See id. Due to the

lack of any response by Defendant, the Court will grant the motion as unopposed.




                                                1
            Case 5:20-cv-01438-DAE Document 14 Filed 04/13/21 Page 2 of 4




       In Texas state court, a plaintiff may prove that his medical expenses were reasonable and

necessary either (1) by presenting expert testimony on the issue or (2) through the submission of

affidavits that comply with the requirements of Section 18.001 of the Texas Civil Practice and

Remedies Code. Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 886 (5th Cir.

2004); Rahimi v. United States, 474 F. Supp. 2d 825, 826–27 (N.D. Tex. 2006). Section 18.001

provides:

             Unless a controverting affidavit is served as provided by this section, an
             affidavit that the amount a person charged for a service was reasonable at
             the time and place that the service was provided and that the service was
             necessary is sufficient evidence to support a finding of fact by judge or
             jury that the amount charged was reasonable or that the service was
             necessary.

Tex. Civ. Prac. & Rem. Code § 18.001(b). Texas courts have recognized that section 18.001

streamlines proof and “provides a significant savings of time and cost to litigants, particularly

personal injury litigants, by providing a means to prove up the reasonableness and necessity of

medical expenses.” Turner v. Peril, 50 S.W.3d 742, 746 (Tex. App.—Dallas 2001, pet. denied);

see also Haygood v. De Escabedo, 356 S.W.3d 390, 397 (Tex. 2011).

       Generally speaking, federal courts are to apply state substantive law and federal

procedural law in diversity cases, like the case currently before the Court. Hanna v. Plumer, 380

U.S. 460, 465 (1965) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). Federal district

courts are split, however, as to whether Section 18.001 is a procedural or substantive provision of

state law for purposes of the Erie doctrine. Compare Akpan v. United States, No. H-16-2981,

2018 WL 398229, at *3 (S.D. Tex. Jan. 12, 2018) (Section 18.001 is procedural rule inapplicable

in federal diversity cases) with Gorman v. ESA Mgmt., LLC, No. CV 3:17-CV-0792-D, 2018 WL

295793, at *1–2 (N.D. Tex. Jan. 4, 2018) (Section 18.001 is substantive provision of Texas law

applicable in diversity cases) (collecting cases).         This split has persisted despite a

                                                 2
         Case 5:20-cv-01438-DAE Document 14 Filed 04/13/21 Page 3 of 4




characterization of Section 18.001 as “purely procedural” by the Texas Supreme Court in

Haygood, 356 S.W.3d at 397–98.

       Although the undersigned has recently sided with the courts that have determined that the

rule is procedural and should not apply in federal court (at least in the context of FTCA cases),

the undersigned continues to grant unopposed motions for the use of Section 18.001 in a

diversity action if both parties agree to the procedure. See, e.g., Stokes v. Chan, SA-17-CV-318-

FB-ESC (Apr. 11, 2018) (dkt. 42) (Apr. 24, 2018) (dkt. 44). The Court will similarly grant

Plaintiff’s motion in light of the absence of any response in opposition filed by Defendant.

Plaintiff may therefore prove the reasonableness and necessity of the medical expenses allegedly

incurred as a result of the personal injuries underlying this litigation through the submission of

affidavits that comply with the requirements of Section 18.001 of the Texas Civil Practice and

Remedies Code.

       IT IS THEREFORE ORDERED that Plaintiff’s Opposed Motion for Leave to File

Affidavits Concerning Cost and Necessity of Services under Texas Civil Practice and Remedies

Code § 18.001 [#12] is GRANTED as unopposed.

       IT IS FURTHER ORDERED that, unless a controverting affidavit is timely filed as

provided by Section 18.001, an affidavit that the amount a person charged for a service was

reasonable at the time and place that the service was provided and that the service was necessary

is sufficient evidence to support a finding of fact by a judge or jury that the amount charged was

reasonable or the service was necessary.




                                                3
  Case 5:20-cv-01438-DAE Document 14 Filed 04/13/21 Page 4 of 4




IT IS SO ORDERED.

SIGNED this 13th day of April, 2021.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                       4
